EXHIBIT 10.43


SEABRIGHT INSURANCE COMPANY


Second Amendment to Employment Agreement
John G. Pasqualetto


Dated:  FEBRUARY 21, 2012


WHEREAS, SeaBright Insurance Company and John G. Pasqualetto, entered into an
employment agreement on September 30, 2003, which was subsequently amended on
November 8, 2004 (collectively, the employment agreement and the amendment
thereto are referred to herein as the “Agreement”); and


WHEREAS, the parties to the Agreement now wish to amend the Agreement in
accordance with the provisions of Section 15 of the Agreement.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree to
amend the Agreement as set forth herein.
 
FIRST:     The Agreement is hereby amended by adding a new Section 22 to read in
full as follows:
“22.           CODE SECTION 409A COMPLIANCE.
(a)           The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.  To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to Executive and
Employer of the applicable provision without violating the provisions of Code
Section 409A.  In no event whatsoever shall Employer be liable for any
additional tax, interest or penalty that may be imposed on Executive by Code
Section 409A or damages for failing to comply with Code Section 409A.
(b)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amount or benefit upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”  Notwithstanding any other payment schedule
provided herein to the contrary, if Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered “nonqualified deferred compensation” under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made on the date which is the earlier of (i) the expiration of
the six (6)-month period measured from the date of Executive’s “separation from
service,” and (B) the date of Executive’s death, to the extent required under
Code Section 409A.  Upon the expiration of the foregoing delay period, all
payments and benefits delayed pursuant to this Section (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Executive in a lump sum, and all remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.
 
 
1

--------------------------------------------------------------------------------

 
(c)           To the extent that severance payments or benefits pursuant to this
Agreement are conditioned upon the execution and delivery by Executive of a
release of claims, Executive shall forfeit all rights to such payments and
benefits unless such release is signed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days following the date of
Executive’s termination of employment.  If the foregoing release is executed and
delivered and no longer subject to revocation as provided in the preceding
sentence, then the following shall apply:
(i)           To the extent that any such cash payment or continuing benefit to
be provided is not “nonqualified deferred compensation” for purposes of Code
Section 409A, then such payment or benefit shall commence upon the first
scheduled payment date immediately following the date that the release is
executed, delivered and no longer subject to revocation (the “Release Effective
Date”).  The first such cash payment shall include payment of all amounts that
otherwise would have been due prior to the Release Effective Date under the
terms of this Agreement applied as though such payments commenced immediately
upon Executive’s termination of employment, and any payment made thereafter
shall continue as provided herein.
(ii)           To the extent that any such cash payment or continuing benefit to
be provided is “nonqualified deferred compensation” for purposes of Code Section
409A, then such payments or benefits shall be made or commence upon the sixtieth
(60th) day following Executive’s termination of employment.  The first such cash
payment shall include payment of all amounts that otherwise would have been due
prior thereto under the terms of this Agreement had such payments commenced
immediately upon Executive’s termination of employment, and any payment made
thereafter shall continue as provided herein.
(d)           To the extent that any expense reimbursement or in-kind benefit
under this Agreement constitutes “non-qualified deferred compensation” for
purposes of Code Section 409A, (i) such expense or other reimbursement hereunder
shall be made on or prior to the last day of the taxable year following the
taxable year in which such expenses were incurred by Executive, (ii) any right
to reimbursement or in-kind benefits will not be subject to liquidation or
exchange for another benefit, and (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.
 
 
2

--------------------------------------------------------------------------------

 
(e)           For purposes of Code Section 409A, Executive’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of Employer.
(f)           Notwithstanding any other provision of this Agreement to the
contrary, in no event shall any payment under this Agreement  that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.
(g)           Unless this Agreement provides a specified and objectively
determinable payment schedule to the contrary, to the extent that any payment of
base salary or other compensation is to be paid for a specified continuing
period of time beyond the date of Executive’s termination of employment in
accordance with Employer’s payroll practices (or other similar term), the
payments of such base salary or other compensation shall be made upon such
schedule as in effect upon the date of termination, but no less frequently than
monthly.
(h)           Any annual bonus payable to Executive in accordance with the
provisions of Section 3(b) hereof shall be paid in the calendar year following
the calendar year to which such bonus relates at the same time bonuses are paid
to other senior executive officers of Employer generally.”


SECOND:                      Except as specifically modified herein, the
Agreement shall remain in full force and effect in accordance with all of the
terms and conditions thereof.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this amendment to the
Agreement as of the date first written above.
 

    SEABRIGHT INSURANCE COMPANY                   By:               Name:      
        Title:                         EXECUTIVE                              
John G. Pasqualetto  

 


 
4


